DETAILED ACTION
This office action is in response to communication filed on 6 June 2019.

Claims 1 – 9 are presented for examination.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject Claim 8 appears that it is intended to be independent, but it depends on the method according to claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of abstract ideas without significantly more. The independent claims recite dividing an area into zones, calculating cost indices for transportation modes and the difference between, and setting embarkation and disembarkation points based on the difference in cost indices calculated.  Dependent claims further limit the independent claims including assigning rankings and determining demand.  This calculation of costs in an effort to determine a transportation mode for a person is both a mental process (observations, evaluation, and judgment of zones and calculations) and certain methods of organizing human activity (managing personal behavior).  Mental processes and certain methods of organizing human activity are defined as an abstract idea in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR50) on 7 January 2019. This judicial exception is not integrated into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements including a computer readable storage medium and information processing device are no more than mere instructions to apply the exception using computer components. The method claims leave out any technology entirely, which further supports the lack of practical application.  This abstract idea is implemented a generic technology including computer readable storage medium and information processing device. These technologies are claimed in such a way that it is a mere application of computing technology to an otherwise abstract idea.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed elements are not a practical application of an abstract idea, but rather a mere application of computer technology to an otherwise abstract concept. Mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. See MPEP §2106.05(f). Further, generally linking the use of a judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application. See MPEP §2106.05(h). Thus, the claim is directed to a judicial exception. Merely linking an abstract idea to a technology in the manner of Applicant’s claims is a well-understood, routine, and conventional use of computer components as recognized by court decisions in MPEP § 2106.05(d) such as the execution of a generic computer in FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016). See MPEP §2106.05(h). Additionally, cases such as Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values) and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) demonstrate how Applicant’s claims are well-understood, routine, and conventional use of computer components. Particularly, "the computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims." 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 4 and 8 – 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. P.G. Pub. 2015/0356613 (hereinafter, Fang).

Regarding claim 1, Fang teaches an information processing method for determining candidate locations for setting an embarkation/disembarkation point of a second transportation mode that is operatable on-demand, using as a subject an area in which a first transportation mode having a managed operation schedule and the second transportation mode are both available (¶ 77, “Referring to FIG. 4A, the screenshot 400 includes a map 402 that includes a marker A (404) indicating a start location and a marker B (406) indicating a destination location for the directions being presented. The marker A is placed at the San Francisco Airport (SFO) and the marker B is placed in downtown San Francisco.”), the method comprising: 
a division step for dividing the subject area into a plurality of unit zones (¶ 78, “The screenshot 400 also includes a text-based frame 410 that includes an interface for requesting directions and a text-based version of the directions depicted in the map 402. The interface includes a start location field 412 and a destination field 414 that include information identifying the start location (SFO) and destination location (San Francisco, Calif.) for the directions.”) (Examiner note: SFO airport and city of SF are different zones); 
a calculation step for calculating, for each of the plurality of unit zones, a first index, which is a cost index of a case in which travel is performed using the first transportation mode, a second index, which is a cost index of a case in which travel is performed using the second transportation mode, and a third index, which is a difference between the first index and the second index, the travel being performed using the unit zone as a start point (¶ 24, “Modes of transportation can include a variety of ways to travel between locations, such as machine powered modes of transportation (e.g., cars, airplanes) and human powered modes of transportation (e.g., bicycle, walking). For example, modes of transportation can include cars, taxis, buses, trains (e.g., AMTRAK, subways, light-rail trains, personal rapid transit, etc.), boats (e.g., ferries, cruise ships, etc.), airplanes, bicycles, walking/hiking, and/or motorcycles.”) (¶ 81, “The sponsored options include promotional information regarding shuttles 452, taxis 454, and car rentals 456—three alternative modes of transportation from SFO to San Francisco.”) (¶ 31, “The table 112 is depicted as including example entries 114a-g for promotional information P1-P7. Entry 114a indicates that promotional information P1 regards a round-trip bus trip from Los Angeles to San Francisco for $50, and entry 114b indicates that promotion P2 regards a round-trip bus trip from Los Angeles to Las Vegas (L.V.) for $70. Entry 114c indicates that promotional information P3 regards round-trip train transportation from Los Angeles to San Francisco for $100. Entry 114d indicates that promotional information P4 regards one-way airfare from Los Angeles to San Francisco for $100, and entry 114e indicates that promotional information P5 regards round-trip airfare from Los Angeles to San Francisco for $150. Entry 114f indicates that promotional information P6 regards a car rental offer for Los Angeles pickup at a rate of $40/day. Entry 114g indicates that promotional information P7 regards an offer for a boat cruise from Los Angeles to San Francisco, and continuing on to Seattle for $300.”) (¶ 81, “Comparison information can include information that provides a comparison of the specified mode of transportation (public transit) and the alternative modes of transportation (452-456). For instance, a comparison of the estimated travel time and/or price for using each mode of transportation can be provided.”); and 
an extraction step for extracting unit zones constituting candidates for setting an embarkation/disembarkation point of the second transportation mode from the plurality of unit zones on the basis of the third index calculated for each of the plurality of zones (¶ 77, “Referring to FIG. 4A, the screenshot 400 includes a map 402 that includes a marker A (404) indicating a start location and a marker B (406) indicating a destination location for the directions being presented. The marker A is placed at the San Francisco Airport (SFO) and the marker B is placed in downtown San Francisco.”).

Regarding claim 2, Fang teaches the information processing method according to claim 1, wherein the first index and the second index are each constituted by a representative value of a plurality of cost indices of cases in which travel is performed from a subject unit zone to each of the remaining plurality of unit zones (¶ 22, “Transportation-related promotional information can be selected based on location(s) for a map and/or directions with which the promotional information is being provided. For instance, if promotional information is being provided with directions from a start location to a destination location, one or more modes of transportation can be identified based on, at least, the start location and the destination location. For example, if a user has requested directions from San Francisco to Los Angeles, it may be appropriate to provide promotional information related to longer-distance modes of transportation, like airplanes. However, if a user has requested directions from San Francisco to San Jose, Calif., it may be appropriate to provide promotional information related to shorter-distance modes of transportation, like public transportation (e.g., commuter bus and rail lines).”).

Regarding claim 3, Fang teaches the information processing method according to claim 1, wherein in the extraction step, the unit zones constituting the candidates for setting an embarkation/disembarkation point of the second transportation mode are extracted from unit zones in which the third index satisfies a predetermined condition (¶ 28, “In response to the user of the client computing device 100 entering Los Angeles and/or San Francisco into the form and performing an action to trigger the request (e.g., select the submit button, complete the fields of the form, etc.), the client computing device 100 can cause the request to be transmitted to the directions server system 102.”) (Examiner note: predetermined condition includes the start and end points).

Regarding claim 4, Fang teaches the information processing method according to claim 1, wherein in the calculation step, a plurality of third indices are calculated for each unit zone using different cost indices, and in the extraction step, the unit zones constituting the candidates for setting an embarkation/disembarkation point of the second transportation mode are extracted from unit zones in which the plurality of third indices satisfy predetermined conditions (¶ 30, “information regarding the corresponding promotion (e.g., start location, destination location, price, round-trip or one-way, etc.).”).

Regarding claims 8 and 9, the claims recite substantially similar limitations to claim 1.  Therefore, claims 8 and 9 are similarly rejected for the reasons set forth above with respect to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fang in view of U.S. P.G. Pub. 2016/0247247 (hereinafter, Scicluna).


Regarding claim 5, Fang teaches the information processing method according to claim 4, but does not explicitly teach travel demand and assigning rankings to zones based on demand.  However, in the analogous art of transportation allocation, Scicluna teaches further comprising: a travel demand acquisition step for acquiring a travel demand between the unit zones, and an assigning step for assigning rankings to the extracted unit zones on the basis of the travel demand (¶ 18, “A hot spot is a location or area where demand for vehicles and/or other types of mobile resources is or is expected to be particularly high (e.g., relative to other locations). As discussed in this disclosure, a hot spot may be associated with an area outside of but proximate to the hot spot (referred to in this disclosure as an ‘extended priority zone’). The extended priority zone may not have the particularly high demand of its associated hot spot.”) (¶¶ 69-75, “attracting vehicles (e.g., first responder vehicles, private hire vehicles) to fulfill requests (e.g., police dispatcher requests, customer bookings) in a hot spot area of relatively high demand for vehicles, the method comprising: storing information relating to an active hot spot, the information identifying an area relating to the hot spot and information identifying an attraction distance to the hot spot; automatically identifying that a request has a requested location (e.g., pickup location) that is outside the area identified as relating to the hot spot; for each of plural vehicle resources that are capable of fulfilling the request, calculating a score in relation to the suitability of the vehicle to fulfill the request, wherein calculating a score comprises: calculating sub scores for each of plural factors and performing a mathematical operation on the sub scores, for each of the plural vehicle resources that are capable of fulfilling the request, determining whether the vehicle is located within the attraction distance of the hot spot, and for each vehicle determined as being located within the attraction distance of the hot spot, calculating a hot spot attraction penalty score and including the hot spot attraction penalty score in the mathematical operation to produce a score for the vehicle”) (Examiner note: ranking equivalent to scoring).
	It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine rankings with demand determination of Scicluna with comparison of travel mode of Fang.  This combination would have yielded a predictable result because one could just add the extra information of demand and determining ranking values from that demand to the information already collected in Fang.  It would not cause either reference to perform differently as one just adds on features seamlessly to the other.
	
Regarding claim 6, Fang and Scicluna teach the information processing method according to claim 5. Scicluna teaches wherein in the assigning step, the plurality of unit zones are classified into a plurality of groups on the basis of the plurality of third indices, and the rankings are assigned to each of the groups (¶¶ 81-85, “identifying plural vehicles that are capable of fulfilling the request; calculating a hot spot attraction score for a first subset of the plural vehicles; refraining from calculating a hot spot attraction score for a second subset of the plural vehicles, wherein the first subset does not overlap with the second subset; using the hot spot attraction scores to calculate scores for the vehicles of the first subset in relation to the request; calculating scores for the vehicles of the second subset of vehicles in relation to the request”) (Examiner note: determining that some vehicles are eligible and some are ineligible is grouping).
		It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine rankings with demand determination of Scicluna with comparison of travel mode of Fang.  This combination would have yielded a predictable result because one could just add the extra information of demand and determining ranking values from that demand to the information already collected in Fang.  It would not cause either reference to perform differently as one just adds on features seamlessly to the other.

Regarding claim 7, Fang and Scicluna teach the information processing method according to claim 6.  Scicluna teaches wherein in the assigning step, the rankings are assigned using a different reference for each group (¶ 211, “The calculation of a drop 5/10 score allows vehicles that have a POB status (that is, they have a job in progress) to be considered for allocation to a booking. However, a penalty is applied to them with the result that they are less favored than vehicles that are currently empty.”) (Examiner note: penalties can be different references).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine rankings with demand determination of Scicluna with comparison of travel mode of Fang.  This combination would have yielded a predictable result because one could just add the extra information of demand and determining ranking values from that demand to the information already collected in Fang.  It would not cause either reference to perform differently as one just adds on features seamlessly to the other.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA GURSKI/           Primary Examiner, Art Unit 3623